Exhibit CERTIFICATE OF FORMATION OF R ACQUISITION COMPANY, LLC The undersigned, an authorized natural person, for the purpose of forming a limited liability company, under the provisions and subject to the requirements of the Delaware Limited Liability Company Act, hereby certifies that: 1. The name of the limited liability company is R ACQUISITION COMPANY, LLC (the “Company”). 2. The name and address of the registered agent and the registered office of the Company required to be maintained by Section 104 of the Delaware Limited Liability Company Act are Corporation Service Company –2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, in the County of New Castle. IN WITNESS WHEREOF, the undersigned has caused this Certificate of Formation to be duly executed as of this 2nd day of November, 2009. /s/ Kate A. Cregor Kate A. Cregor Authorized Person CERTIFICATE OF MERGER OF BURLINGTON NORTHERN SANTA FE CORPORATION (a Delaware corporation) INTO R ACQUISITION COMPANY, LLC (a Delaware limited liability company) Pursuant to Section 264(c) of the General Corporation Law of the State of Delaware, 8 Del.
